Citation Nr: 0121436	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability claimed as 
a kidney disorder. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following remands to the RO in 
October 1996 and August 2000. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law, inter alia, redefines VA's obligations with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).    

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In response to the RO's September 2000 request for additional 
medical evidence, as instructed in the Board remand, the 
veteran submitted a statement from P. Mitchell, M.D., of the 
Public Health Service Indian Health Center, in December 2000.  
Citing a medical journal article, Dr. Mitchell stated that 
the veteran's symptoms and examination were consistent with a 
diagnosis of painful loin-hematuria syndrome due to service-
related trauma.  He indicated that the veteran had been his 
patient since 1994 and that he had reviewed the veteran's 
treatment records, as well as some VA records.  The pertinent 
symptoms were flank pain, frequently accompanied by 
hematuria.  In the January 2001 supplemental statement of the 
case, the RO rejected Dr. Mitchell's opinion, essentially 
stating that the evidence did not support the opinion.  

In a March 2001 statement, the veteran's representative 
contended that the RO impermissibly dismissed Dr. Mitchell's 
opinion without knowing the evidence on which it was based 
and stated that it had failed to secure Dr. Mitchell's 
records of the veteran's treatment.  

Review of the claims folder reveals that the RO obtained 
medical records from Dr. Mitchell and the Winslow Indian 
Health Center in February 1997.  Entries dated back as far as 
June 1962 and continued through January 1997.  Notes dated in 
October 1995 included the veteran's report that his kidney 
was bothering him worse now.  It had started three months ago 
and had not improved.  There was no mention of hematuria.  
Urinalysis test results dated in July 1995, October 1995, and 
September 1996 were negative.  Notes dated in July 1995 
indicated that a urinalysis performed in June 1994 was 
similarly negative. 

However, the Board acknowledges that there are no records 
from the Winslow Indian Health Center or Dr. Mitchell since 
January 1997.  Although Dr. Mitchell's statement did not 
specifically identify any complaints or treatment associated 
with the veteran's claim after January 1997, the Board finds 
that the veteran's representative has adequately raised the 
issue, such that the VCAA requires a remand to secure any 
such records.   

In addition, on remand, the veteran should be advised to 
submit a statement from Dr. Mitchell that provides additional 
information as to the basis for his opinion.  Such an 
augmented opinion would provide a more complete record and 
basis for weighing the medical opinions of record.   

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
writing and ask him to submit, or to 
provide written authorization for VA to 
obtain, records from the Winslow Indian 
Health Center and Dr. Mitchell dated from 
January 1997 to the present.  Any attempts 
by the RO to secure such records must 
proceed as provided by law.  

2.  The RO should contact the veteran and 
his representative in writing and offer 
the opportunity to submit an additional 
statement from Dr. Mitchell that offers 
further explanation as to the basis for 
his December 2000 opinion.  Of particular 
use would be citations to specific 
laboratory tests or treatment records that 
document the symptoms and examination 
findings he finds consistent with a 
diagnosis of painful loin-hematuria 
syndrome.    

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
the claim for service connection for a 
disability claimed as a kidney disorder.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


